Citation Nr: 1543941	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-24 307	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2002 and from November 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a November 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the Veteran's claims file.

This matter was previously before the Board in December 2014, when it was remanded for additional development.  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the December 2014 remand also remanded the issues of entitlement to service connection for a right knee disability and a right hand disability.  A January 2015 rating decision granted service connection for osteoarthritis of the right knee and osteoarthritis of the right hand.  As the January 2015 rating decision constitutes a full grant of the benefits sought on appeal with respect to those issues, they are no longer before the Board. 


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hypertension was manifested by elevated blood pressure readings and the need for continuous medication; it was not manifested by blood pressure readings with a diastolic pressure of predominantly 100 or more, systolic pressure of 160 or more, or a history of diastolic pressure predominantly 100 or more.

CONCLUSION OF LAW

The criteria for a compensable initial disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in December 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the prior remand was to obtain additional VA treatment records and provide the Veteran with a contemporaneous examination.  In January 2015, additional VA treatment records were associated with the claims file and the Veteran was provided a VA examination.  As such, the Board finds that there was substantial compliance with the prior remand directives.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

The current appeal arises from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's VA treatment records and lay statements are of record.  The Veteran indicated that he had not received any private treatment.  Additionally, in a March 2012 letter, the Social Security Administration (SSA) indicated that the Veteran had no SSA records or that his records were unavailable.  VA provided the Veteran VA examinations in November 2011 and January 2015.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  

Pursuant to the Court of Appeals for Veterans Claims decision in Bryant v. Shinseki, 23 Vet. App. 488 (2010) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from South Carolina Division of Veterans Affairs.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant such that the Board may adjudicate the claim based on the current record.

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015), which provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

The Board notes that the rating criteria for Diagnostic Code 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" in a statutory provision means that all of the listed conditions must be met). 

Analysis 

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show.

At his November 2011 VA examination, the examiner confirmed that the Veteran had hypertension.  The Veteran reported that he was initially prescribed blood pressure medication in-service, that he stopped taking medication when he was discharged in 2005, and that he currently was not taking any medication for his hypertension.  After reviewing the evidence of record, the examiner noted that that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings taken at the examination were 134/95, 130/96, and 138/95.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension.  With regard to the functional impact of the Veteran's hypertension, the Veteran reported that he was currently employed and that he experienced bad headaches.  It was unclear whether the Veteran was presently experiencing a bad headache at the time of the examination or whether he experienced periodic bad headaches.

At his November 2013 hearing, the Veteran testified that he only received VA treatment for his hypertension.  He stated that his average blood pressure reading was about 130/100, but that his readings had been as high as 140/110.  He noted that he was currently on medication for his hypertension, which had successfully lowered his blood pressure.  He noted that in addition to his medication he had been eating healthier and had lost weight.  In closing, the Veteran asserted that the fact he was required to take medication to manage his hypertension should be sufficient reason to receive a compensable rating for his hypertension. 

VA treatment records dated November 2011 through February 2013 noted blood pressure readings of 128/92, 126/86, 128/92, 144/96, 140/100, 140/90, and140/98.  A March 2013 VA treatment record noted that the Veteran's Lisinopril was increased from 20 milligrams to 40 milligrams.  VA treatment records dated April 2013 through March 2014 noted blood pressure readings of 120/79, 136/90, and 134/86.  A September 2014 VA treatment record noted that the Veteran's blood pressure was 138/100 and that the Veteran needed much better control of his hypertension.  

At his January 2015 VA examination, the Veteran's blood pressure readings were 139/90, 143/92, and 140/90.  The Veteran reported that he had been prescribed blood pressure medication since 2012; he noted that he was currently taking Lisinopril.  The Veteran reported he experienced headaches prior to his diagnosis of hypertension, but denied any current complications.  After reviewing the evidence of record, the examiner noted that that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted that the Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  The examiner opined that the Veteran's hypertension did not have a functional impact on the Veteran's ability to work.

Based on the evidence, the Board finds a compensable disability rating is not warranted for hypertension at any time during the pendency of the appeal.  The clinical evidence does not show diastolic blood pressure readings of predominantly 100 or any systolic pressure readings of 160 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  While the Board acknowledges the Veteran's testimony that his average blood pressure reading was 130/100 and acknowledges two isolated blood pressures readings with diastolic pressure of 100, the Board finds that the preponderance of the evidence does not support finding that the Veteran has diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic blood pressure elevation to predominantly 100 or more.  The vast majority of the Veteran's blood pressure readings, approximately 15 of the 18 blood pressure readings, reflected diastolic pressure less than 100.  Additionally, both VA examiners opined that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  With regard to the Veteran's assertion that a compensable evaluation is warranted because he requires continuous medication, while the Board acknowledges that the Veteran has required continuous medication since 2012, a 10 percent evaluation is nevertheless not warranted because the evidence is against finding that the Veteran has a history of diastolic pressure of predominantly 100 or more.  

As the preponderance of the evidence is against the claim for an increased initial rating for hypertension, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  

Here, the applicable rating criteria more than reasonably describe the Veteran's hypertension symptomatology.  The Veteran has not submitted evidence indicating that his disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  The Veteran reported that his hypertension requires medication to regulate his blood pressure.  The necessity for medication is clearly contemplated in the rating criteria and provided for in the assigned rating.  

The Board notes that the Veteran reported a bad headache at his November 2011 examination.  Additionally, at his January 2015 examination the Veteran reported that prior to his hypertension diagnosis he had experienced headaches; however, he denied any current complications.  While the VA examiners noted the Veteran's assertions regarding headaches, both examiners opined that the Veteran had no pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  Moreover, at his January 2015 examination, the Veteran denied any complications related to his hypertension.  In light of the examiners' finding and the Veteran's denial of complications, both of which the Board affords great probative weight, the Board finds that the evidence is against finding that the headache noted at the November 2011 examination was related to the Veteran's hypertension or hypertension medications.

Further, the Board observes that higher schedular rating is available.  However, the facts do not indicate that the Veteran's disability picture warrants a higher rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular rating is adequate.  See Thun, 22 Vet. App. at 115.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  At his November 2011 the Veteran reported that he was employed.  While the January 2015 examination did not note whether the Veteran was employed, the examiner indicated that the Veteran's hypertension caused no functional impairment on his ability to work.  Additionally, while the Veteran reported in a July 2015 correspondence that it was hard for him to hold down a job because of his service-connected posttraumatic stress disorder and almost impossible to find the correct job that he can be happy and feel like he was impacting his life, he has not asserted that he is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.







ORDER

Entitlement to a compensable initial rating for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


